Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 6, 2017

                                        No. 04-16-00797-CV

                IN THE ESTATE OF MADELINE P. DAVILA, DECEASED,

                        From the Probate Court No 2, Bexar County, Texas
                                  Trial Court No. 2012-PC-3188
                            Honorable Tom Rickhoff, Judge Presiding


                                           ORDER
        Appellant’s brief in this appeal was due February 2, 2017. Neither the brief nor a
motion for extension of time has been filed. We order appellant to file, by February 16,
2017, the appellant’s brief and a written response reasonably explaining appellant’s
failure to timely file the brief. If appellant fails to file a brief and the written response by
the date ordered, we will dismiss the appeal for want of prosecution. See TEX. R. APP. P.
38.8(a).


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2017.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court